Tkain, J., dissenting. I respectfully dissent. Section 7805 gives the Secretary general authority to prescribe “all needful rules and regulations” for the Code’s enforcement. However, in section 1861 Congress saw fit to add with particularity that the election under that section is to be made under regulations prescribed by the Secretary, most probably in recognition of the fact that such an election might involve administrative problems whose resolution could best be left to administrative regulation. The decision of the majority turns upon whether the regulatory requirements of T.D. 6124 are “mandatory” or “directory.” So phrased, I believe this approach simply obscures the issue. The regulation here in question is neither unreasonable nor otherwise invalid. I do not understand the majority to suggest to the contrary. Under these circumstances, I see no basis whatsoever for sanctioning noncompliance, no matter what characterization or semantic label one attaches to the regulation. Essentially, I believe the majority has concluded that the regulatory requirements are not really important to the administration of the section, effectively substituting, in this respect, the judgment of the Court for that of the Secretary. OppeR and Baum, JJ., agree with this dissenting opinion.